Citation Nr: 1524165	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  09-30 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for tinea versicolor.

2.  Entitlement to a disability rating higher than 10 percent prior to April 15, 2013, and higher than 30 percent thereafter, for left knee degenerative joint disease.

3.  Entitlement to a disability rating higher than 10 percent prior to April 15, 2013, and higher than 20 percent thereafter, for left knee instability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from September 1972 to November 1974.

These matters initially came before the Board of Veterans' Appeals (Board) following a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which decision was in pat a reconsideration of a July 2007 rating decision denying increased evaluations for the skin and left knee disabilities currently on appeal.  In an October 2014 decision, the Board, in pertinent part, granted the Veteran a 30 percent rating for tinea versicolor for the period prior to March 27, 2008, and a 30 percent rating for left knee degenerative joint disease from April 15, 2013, but otherwise denied the claims for increase. 

The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court), and in April 2015, the Veteran's representative and VA's General Counsel filed a Joint Motion to Vacate and Remand the October 2014 decision.  The Court granted the Joint Motion in April 2015.  The basis for the joint motion included the Board's failure to provide adequate reasons and bases for its determination that referral of the Veteran's case for extra-schedular consideration was not warranted. 


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for increase. 

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the agency of original jurisdiction (AOJ) so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When additional evidentiary development is undertaken by the AOJ on an issue on appeal, a supplemental statement of the case (SSOC) is required.  38 C.F.R. §§ 19.31, 19.37 (2014).  Here, after the issuance of the most recent SSOC in May 2013, in which all of the issues on appeal were addressed, the AOJ obtained evidence pertinent to the Veteran's claims in the form of VA examinations of the Veteran's skin and left knee, which were conducted in December 2014.  However, the AOJ did not prepare an SSOC considering this newly received evidence, and no withdrawal of the appeal of these issues has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

In so finding, the Board acknowledges that the AOJ obtained the December 2014 VA examinations in connection with the Veteran's claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), which the Board remanded in October 2014 for further evidentiary development, including VA examination.  However, the Board notes that the Court has indicated that although extra-schedular consideration under 38 C.F.R. § 3.321(b) and TDIU claims are not necessarily inextricably intertwined with one another, both adjudications require a complete picture of the Veteran's service-connected disabilities and their effect on his employability.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, it would appear that extra-schedular consideration under 38 C.F.R. § 3.321(b) and under 38 C.F.R. § 4.16(b) would both require an analysis of the same evidence-that is, evidence that shows the effect of the Veteran's service-connected disabilities on his employability.  Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected left knee and skin disabilities and their effect on his employability as it pertains to extra-schedular consideration.  Therefore, the Board finds that completion of the development set forth in the October 2014 remand of the Veteran's claim for entitlement to a TDIU must be completed prior to adjudication of the issues of entitlement to the Veteran's claims for increase currently on appeal, including on an extra-schedular basis.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In view of the foregoing, the case is REMANDED for the following action:

After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  Specific consideration must be given to all evidence received since the last SSOC, which was issued in May 2013.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




